198 F.2d 267
52-2 USTC  P 9412
COMMISSIONER OF INTERNAL REVENUEv.Bruce E. and Katherine GENTRY.COMMISSIONER OF INTERNAL REVENUEv.I. A. CRAIG.
No. 13910.
United States Court of Appeals, Fifth Circuit.
July 24, 1952.

Melva M. Graney, Lee A. Jackson, Hilbert P. Zrky, Sp. Assts. to patty.  Gen., Ellis N. Slack, Acting Asst. Atty. Gen., Mason B. Leming, Acting Chief Counsel, John M. Morawski, Special Atty., Bureau Int.  Revenue, Washington, D.C., for petitioner.
Code E. Edwards, For Worth, Tex., for respondents.
Before HUTCHESON, Chief Judge, and RUSSELL, and STRUM, Circuit Judges.
RUSSELL, Circuit Judge.


1
These cases, consolidated for the purpose of appeal, present the same question and are controlled by the decision in Commissioner of Internal Revenue v. Guminski, 5 Cir., 198 F.2d 265.

The decision of the Tax Court is

2
Affirmed.


3
STRUM, Circuit Judge, dissents.